NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RIGOBERTO SANTAOLALLA-                          No.    15-71988
DEANDA, AKA Rigoberto
Santaolalladeand                                Agency No. A205-710-484

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Rigoberto Santaolalla-Deanda, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his applications for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and cancellation of removal, and denying

voluntary departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings and we review de novo

questions of law. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020).

We deny in part, grant in part, and dismiss in part the petition for review, and we

remand.

      Santaolalla-Deanda does not challenge the BIA’s determination that he

waived his challenge to the IJ’s asylum time bar determination. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in a party’s opening brief are waived). We do not address the

merits of his asylum claim because the BIA did not reach them. See Santiago-

Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (“In reviewing the decision

of the BIA, we consider only the grounds relied upon by that agency.” (citation and

internal quotation marks omitted)). Thus, we deny the petition for review as to

Santaolalla-Deanda’s asylum claim.

      As to withholding of removal, the agency did not have the benefit of

Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (holding that the “one

central reason” standard applies to asylum but not withholding of removal). Thus,

we grant the petition for review and remand Santaolalla-Deanda’s withholding of

removal claim to the agency for further proceedings consistent with this


                                          2                                   15-71988
disposition. See INS v. Ventura, 537 U.S. 12, 16-17 (2002) (per curiam).

      As to cancellation of removal, the agency did not have the benefit of Pereira

v. Sessions, 138 S. Ct. 2105, 2114 (2018) (holding that a notice to appear must

include the time and place of removal proceedings to trigger the stop-time rule

ending the accrual of continuous presence). Thus, we grant the petition for review

and remand Santaolalla-Deanda’s cancellation of removal claim to the agency for

further proceedings consistent with this disposition. See Ventura, 537 U.S. at

16-17.

      We lack jurisdiction to review the agency’s discretionary denial of voluntary

departure. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 (9th Cir. 2013)

(the court’s jurisdiction over challenges to the denial of voluntary departure is

limited to constitutional claims or questions of law).

      To the extent that Santaolalla-Deanda raises a due process claim based on

the IJ’s denial of a continuance to present additional witness testimony, that claim

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to prevail on a due process claim).

      Santaolalla-Deanda’s removal is stayed pending a decision by the BIA.

      The government will bear the costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

DISMISSED in part; REMANDED.


                                          3                                    15-71988